United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3611
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Tommie Webb,                             *    [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: June 26, 2003

                               Filed: July 1, 2003
                                    ___________

Before LOKEN, Chief Judge, BOWMAN, and WOLLMAN, Circuit Judges.
                             ___________

PER CURIAM.

       A jury convicted Tommie Webb of possessing with intent to distribute more
than 5 grams of a mixture or substance containing cocaine base, in violation of 21
U.S.C. § 841(a)(1) (count 1); carrying or possessing a firearm in furtherance of the
drug trafficking alleged in count 1, in violation of 18 U.S.C. § 924(c) (count 2); and
being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g) (count 3).
The district court1 imposed concurrent sentences of 262 and 120 months of

      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
imprisonment on counts 1 and 3 respectively, and a consecutive sentence of 60
months of imprisonment on count 2. The court ordered that the sentences be followed
by concurrent periods of 5 years of supervised release on count 1, and 3 years on
counts 2 and 3. Webb appeals, and his counsel has moved to withdraw. In a brief
filed under Anders v. California, 386 U.S. 738 (1967), counsel argues that Webb’s
sentence violates the Eighth Amendment’s proscription against cruel and unusual
punishment. Webb has not filed a pro se supplemental brief.

       We reject counsel’s argument and conclude that Webb’s sentence, required by
the Guidelines and section 924(c)’s mandatory 5-year consecutive sentence, does not
violate the Eighth Amendment. See 18 U.S.C. § 924(c); United States v. Farmer, 73
F.3d 836, 840 (8th Cir.), cert. denied, 518 U.S. 1028 (1996); United States v. Knight,
96 F.3d 307, 311 (8th Cir. 1996), cert. denied, 520 U.S. 1180 (1997). Further, having
reviewed the record under Penson v. Ohio, 488 U.S. 75, 88 (1988), we find no
nonfrivolous issues.

      Accordingly, counsel’s motion to withdraw is granted, and the judgment is
affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-